Citation Nr: 9905255	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for residuals of 
lacerations of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increase in a 
noncompensable evaluation for left hand scars, residuals of 
lacerations.  In November 1998 the veteran testified at a 
hearing before a traveling member of the Board at the RO.


FINDING OF FACT

The veteran's residuals of lacerations of the left hand 
consist of asymptomatic scars which produce no functional 
impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
lacerations of the left hand have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from January 
1972 to November 1975.  His service medical records show that 
in April 1975 he sustained two lacerations on the posterior 
side of the left hand from a grinder injury.  He was referred 
to the USAH (US Army Hospital) for evaluation.  A clinical 
record from the emergency room of the USAH, Okinawa shows 
that the veteran had two lacerations of the dorsum of the 
left hand, through the skin, but no tendon injury.  It was 
noted that the wound was closed in layers.  Three days later 
he was seen for a dressing change and no infection was noted.  
He was placed on light duty.  Four days later he complained 
of pain in the left hand and was again seen at the USAH.  It 
was noted that there was a small area of dead tissue that 
would probably heal with no problem.  It was noted that he 
was not using his hand and was referred to physical therapy.  
He was seen in the Physical Therapy Clinic at the USAH, 
Okinawa and was instructed on active range of motion 
exercises of the left wrist and hand.  It was noted that 
extension of the 2nd through the 5th digits was limited by 
soreness and pain.  Within the next week the sutures were 
removed and he began whirlpool treatments of the left hand.  
The wound was noted to be healing well and his range of 
motion of the left hand and fingers was near normal.  In May 
1975 physical therapy was discontinued as the veteran had 
full range of motion of the left hand and the wound had 
healed well.  On his examination for separation in November 
1975 a scar approximately two inches long was noted on his 
left hand.  

In January 1976 the veteran filed a claim for service 
connection for residuals of lacerations of the left hand.  In 
a March 1976 Report of Accidental Injury (VA Form 21-4176) 
the veteran described the service injury.  He said he was 
doing body repair work on a military truck using a body 
grinder, when the body grinder disk hit a piece of rust and 
jerked from his hands, bounced off the truck, hit his left 
hand, and cut open the top of the hand in two 3-inch gashes, 
1/4 inch apart, and very deep.  

On VA examination in April 1976 a lightly pigmented scar, 13/4 
inches long, was noted on the dorsal surface of the left 
hand, over the 3rd and 4th metacarpals.  Another linear scar, 
about 1 inch long, was noted adjacent to the other scar.  The 
scars were slightly tender but not adherent, and there was no 
limitation of motion in the fingers or wrist.  The diagnosis 
was scars, lacerations, dorsal surface left hand.  

By a May 1976 rating decision the RO granted service 
connection and a 10 percent rating for scars, tender, as 
residuals of lacerations of the left hand. 

On VA examination in March 1978 the veteran reported that his 
hand was weak, cramped easily, and hurt when used a lot and 
when the weather was damp or when the weather changed.  X-
rays of the left hand were negative for any abnormality.  
Examination of the left hand revealed a healed scar on the 
dorsum, the range of motion of the fingers and wrist was 
normal, and pulses and reflexes were present.  

In a May 1978 rating decision the RO reduced the rating to 0 
percent for the scar residuals from lacerations of the left 
hand.

In June 1987 the veteran filed for an increased rating for 
the service-connected residuals of laceration of the left 
hand.  He indicated that he had no recent medical evidence 
and requested a VA examination.  He claimed that he had lost 
a job because of his hand and the cold weather caused his 
hand to be stiff.  The record reflects that the RO sent two 
letters to the veteran, in July and October 1987, requesting 
medical evidence showing that the disability had increased in 
severity.  The veteran did not respond and the claim was 
denied.

In August 1997 the veteran again filed for an increased 
rating for the service-connected residuals of laceration of 
the left hand.  He reported that he was employed as a 
mechanic.  He claimed that as he got older, his left hand had 
a tendency to cramp and he would have loss of use of the 
hand.  He also claimed he had constant pain in the left hand 
which hindered his work ability.  

On VA examination in September 1997 the veteran reported that 
during service he sustained a laceration of the left hand 
that went through the tendon and maybe down to the bone.  He 
indicated that since that time he had been having increased 
difficulties with pain, soreness, stiffness, cramping, and 
spasms in the left hand.  It was noted that he was right hand 
dominant. He reported that he worked as an auto body 
mechanic.  He claimed that his left hand bothered him in cold 
and damp weather.  He indicated that doing repetitive tasks 
with the left hand caused it to be stiff and sore by the end 
of the day, but he was able to function on the job.  He 
reported that the scar was well healed and had not been 
giving him any specific problems.  He also reported some 
decreased strength and some decreased dexterity in the left 
hand.  Examination of the left hand revealed a 4 centimeter 
scar over the dorsum of the hand that was not tender. The 
scar was noted to be adhered and smooth.  There was no skin 
breakdown, no soft tissue loss, no edema, and no keloid.  The 
color was noted to be the same as his other skin, and the 
examiner noted no "essential disfigurement".  He was able 
to make a fist easily and had a good pulse to the palm.  The 
examiner noted some diminished strength in the left hand 
compared to the right hand, but there was no stiffness or 
limited motion in the joints to the fingers or to the thumbs.  
The examiner also indicated that when the hand was more 
painful and stiff for the veteran, he would have certainly 
have more difficulty with grip and with dexterity.  The 
diagnosis was residual, postoperative, injury, left hand.  X-
rays of the hand showed that there were mild degenerative 
changes.  

In November 1998 the veteran testified at a hearing before a 
traveling Member of the Board.  He testified that his scar on 
the left hand was tender to touch, and would get worse in the 
winter or with a change in the weather.  He claimed that when 
he touched the scar there was a tingling type feeling.  He 
indicated that he was an auto mechanic, and right hand 
dominant, but would use both hands when working on engines.  
He claimed that as the day went on, his hand seemed to 
weaken.  He indicated that the grip strength in his left hand 
was diminished.  He claimed that the last time he was at the 
VA medical center he was told that the only way to straighten 
out his hand would be to do another operation on it, the 
proper way, but that it could not be guaranteed that the 
tendon damage would straighten out.  He claimed that when he 
originally injured the hand the base doctor would not sew it 
up because there was too much damage, and he was sent to a 
specialist at an army base and the specialist sewed the hand 
up because of the tendon damage.  He related he was able to 
make a fist with his left hand, but could not touch his 
little finger or his ring finger to his thumb.  He reported 
numbness and tingling in the last three fingers when he 
raised the hand a lot.  He claimed that if he was working 
outside in the cold, and was in a tight situation, the hand 
would cramp and go into a claw and he would have to go to a 
warm place and separate the hand.  He indicated that he had 
cramping two to three times per week, and the problems would 
start when he got home from work.  He had swelling in the 
hand on two occasions, and went to his doctor once, who 
recommended that he take aspirin.  He claimed that the scar 
would change colors when the weather changed.  He reported 
that he had been to the VAMC three times for his hand, and 
the last time was for the September 1997 VA examination, and 
he had not been back there since then.  He believed there was 
tendon damage in his hand because he had reportedly been told 
that in service.

II.  Analysis

The veteran's claim for an increased rating for his service-
connected residuals of lacerations of the left hand is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The relevant rating codes pertaining to scars provide for a 
10 percent rating for superficial scars which are poorly 
nourished with repeated ulceration (38 C.F.R. § 4.118, 
Diagnostic Code 7803), or which are tender and painful on 
objective demonstration (Diagnostic Code 7804).  When these 
requirements are not shown, a 0 percent rating is to be 
assigned.  38 C.F.R. § 4.31.  Scars may also be rated on the 
basis of any limitation of function of the body part which 
they affect (Diagnostic Code 7805).

The most recent medical evidence (the September 1997 VA 
examination) demonstrates that the veteran's scars on the 
left hand are well-healed, not poorly nourished with repeated 
ulceration, and not tender and painful on objective 
demonstration.  Additionally, the VA examination did not show 
any limitation of function of the left hand or fingers due to 
the scars.  Rather, the VA examination demonstrated that the 
scars were not tender, and were adhered and smooth.  There 
was no skin breakdown, no soft tissue loss, no edema, and no 
keloid, and the color of the scars was noted to be the same 
as the other skin.  Although the VA examiner noted the 
veteran's complaints of pain, stiffness, and decreased 
strength and dexterity in the left hand, none of that 
symptomatology was related to the service-connected scars on 
the left hand.

At the latest VA examination and in his hearing testimony the 
veteran reported that he sustained "tendon damage" when his 
left hand was lacerated during service, and as a result, has 
pain, stiffness, cramping, and decreased strength and 
decreased dexterity in the left hand.  The Board notes that 
the only pathology that has been established as a residual of 
lacerations of the left hand are the scars on the left hand.  
The service medical records show that in April 1975 the 
veteran received lacerations of the dorsal aspect of his left 
hand, with no tendon injury.  In May 1975, it was noted that 
he had full range of motion of the left hand and the wound 
had healed well.  On separation examination a scar was noted 
on the left hand.  The VA examinations in 1976 and 1978 were 
negative for findings of a left hand tendon injury.  There is 
no medical evidence showing that any tendon damage was 
sustained when the veteran's left hand was lacerated during 
service.  In fact, the available contemporaneous medical 
evidence, service medical records, contradict the veteran's 
contention that he sustained such tendon damage.  Hence, any 
claimed tendon damage is not considered a residual of 
lacerations of the left hand.  Moreover, while X-rays at the 
1997 VA examination noted mild degenerative changes of the 
left hand, a 1978 X-ray study was normal, and there is no 
medical evidence to link current left hand arthritis with the 
laceration injury in service.  The only current residuals of 
the left hand lacerations which occurred in service are the 
scars, and since the scars are asymptomatic and cause no 
functional impairment, the current noncompensable evaluation 
is proper and an increased rating is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
his claim for a compensable rating for residuals of 
lacerations of the left hand must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for residuals of lacerations of the left 
hand is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

